This case was reversed and remanded on a previous day of this term, and now comes before us on motion for rehearing by the State.
The State insists this court was in error in holding that the trial court erred in admitting, in behalf of the State, the following testimony of the witness Wes Orgain, viz.: "I have bought other whisky from Bob Monroe; once, sometime during last December, I went down to Tas Dever's stable and saw Bob and Rome Monroe standing in the door, and I asked Bob Monroe to sell me some whisky, and he said see Rome, that Rome would get me some, and gave Rome a dollar, and they walked off, and in a few minutes Rome came back with a bottle of whisky, and I took it off and drank it, and it was whisky." The State insists that all of the testimony shows that, in the transaction for which appellant was on trial, the sale was made by the appellant in an indirect and circuitous manner, in an effort to cover up the sale and thus avoid the legal consequences thereof. And the State further contends that the evidence complained of, together with other evidence introduced, shows that, in the transaction for which the appellant was on trial, the sale was made in accordance with a general system or plan, whereby the appellant would not sell direct to the purchaser, but wherein Grant Bailey, Rome Monroe, or others would act as a go-between between the appellant and the purchaser, the appellant taking care always that this go-between should collect the money and deliver the whisky. The State cites us to the cases of Hollar v. State, 73 S.W. Rep., 961; Efird v. State, 44 Tex.Crim. Rep.; 71 S.W. Rep., 957; Roach v. State, 47 Tex.Crim. Rep.; 84 S.W. Rep., 586; Walker v. State, 49 Tex.Crim. Rep.; 94 S.W. Rep., 230, and Stovall v. State, 97 S.W. Rep., 92, to support the contention that the evidence is admissible as showing system. We do not think the facts of this case, however, come within the rule invoked, nor is appellant's contention supported by the authorities cited. Here we have the prosecuting witness saying that he gave money to a certain party, who bought the whisky for him from the appellant. This does not show system at all, nor come within the letter or the spirit of the decisions cited by the State.
The motion for rehearing is therefore overruled.
Overruled.